Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Communication(s)
2.	This office action is responsive to the Amendment filed on September 8, 2021 and Interview dated November 4, 2021. Claims 2, 12, 20, 30, 38, 48, 56 and 66 were canceled. Claims 1, 3-11, 13-19, 21-29, 31-37, 39-47, 49-55, 57-65 and 67-72 are now pending in the application.
	
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney James Gutierrez (Reg. No. 68,940) on 11/04/2021.
The application has been amended as follows: 

IN THE CLAIM:
The following changes to the claims 27 and 63 have been approved by the examiner and agreed upon by applicant:

Claim 27
- line 1, the phrase “claims 19 and 21 to 26” has been changed to -- claim 19 --.

Claim 63
- line 1, the phrase “any of claims 55 to 62” has been changed to -- claim 55 --.

Allowable Subject Matter
4.	Claims 1, 3-11, 13-19, 21-29, 31-37, 39-47, 49-55, 57-65 and 67-72 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The Applicants’ amendment/arguments in the outstanding response filed 04/23/2021 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed apparatus (claim 19), means (claim 37), non-transitory computer-readable medium (claim 55) and method (claim 1) of wireless communication, comprising, among other limitations, the novel and unobvious limitations as “indicating .. a capability indicating a number of active spatial relations ... ; receiving, from the access point and based on the capability, one or more configurations of spatial relations indicating (i) a transmit filter of reference signals for use in transmitting uplink communications and (ii) one or more types of reference signals defining the number of active spatial relations; and detecting ... received from the access point” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 3-9, 21-27, 39-45 and 57-63.
receiving ... a capability indicating a number of active spatial relations ... ; generating, based on the capability, one or more configurations of spatial relations indicating (i) a transmit filter of reference signals for use in transmitting uplink communications and (ii) one or more configurations to indicate one or more types of reference signals defining the number of active spatial relations; and transmitting ... to the UE” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 11, 13-18, 29, 31-36, 47, 49-54, 65 and 67-72.

5. 	References U.S. 11,051,310 and U.S. 11,115,970 are cited because they are put pertinent to improve the transmission configuration in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471

                                                                                                                                                                                                        November 4, 2021